

115 S2820 IS: Repeal the Trump Tax Hike on Victims of Sexual Harassment Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2820IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the Trump tax increase on victims of sexual
			 harassment.
	
 1.Short titleThis Act may be cited as the Repeal the Trump Tax Hike on Victims of Sexual Harassment Act of 2018. 2.Treatment of attorney's fees paid in connection with certain settlements for sexual harassment and sexual abuse (a)In generalSection 162(q)(2) of the Internal Revenue Code of 1986 is amended by inserting in the case of the taxpayer for whom a deduction is disallowed by reason of paragraph (1), before attorney’s fees.
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 13307 of Public Law 115–97.